Order

Maletz, Judge:
Upon consideration of defendant’s motion to dispense with the filing of an administrative record as defined in 28 U.S.C. 2635(b) or, in the alternative, for an extension of time within which to file that administrative record, and defendant’s motion for an extension of time within which to file an administrative record as defined in 28 U.S.C. 2635(d), and upon plaintiff’s memorandum in opposition thereto, and upon all other papers and proceedings had herein, and without determining the question as to whether the jurisdiction of the court in this proceeding is based on 28 U.S.C. 1581(c) or 28 U.S.C. 1581 (i), it is hereby
Ordered that defendant’s motions are denied, and it is further
Ordered that the Secretary of Commerce shall, within 40 days after December 15, 1980, transmit to the clerk of this court the full administrative record that was before the Secretary of Commerce at the time he made his decision which is the subject of the present proceeding before this court. See, e.g., Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 420 (1971).